Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe Lentivech (attorney) on 07/19/2022.

The application has been amended as follows: 
1.	(Currently Amended) A method of wireless communication performed by a user equipment (UE), comprising:
selecting, from a first path and a second path, [[a]] the first path for an uplink communication associated with at least one of a variable payload size for hybrid automatic repeat request (HARQ) feedback or channel state information (CSI) feedback, wherein the first path is on an uplink of the UE and the second path is on a sidelink of the UE; 
selecting, from the first path and the second path, the second path for a retransmission of the uplink communication; and
transmitting the uplink communication on the first path, wherein the retransmission of the uplink communication is performed on the second path when a transmission of the uplink communication on the first path is unsuccessful.  

2.	(Currently Amended) The method of claim 1, wherein selecting the first path for the uplink communication is based at least in part on a dynamic determination.  

3.	(Currently Amended) The method of claim 1, wherein selecting the first path for the uplink communication further comprises selecting the first path based at least in part on a field of downlink control information associated with the CSI feedback or a downlink shared channel associated with the HARQ feedback. 

4.	(Currently Amended) The method of claim 1, wherein selecting the first path for the uplink communication further comprises selecting the first path based at least in part on a radio network temporary identifier associated with a downlink control channel relating to the uplink communication.  

5.	(Currently Amended) The method of claim 1, wherein selecting the first path for the uplink communication further comprises selecting the first path based at least in part on a control resource set associated with a downlink control channel relating to the uplink communication.  

6.	(Currently Amended) The method of claim 1, wherein selecting the first path for the uplink communication further comprises selecting the first path based at least in part on a search space associated with a candidate associated with downlink control information relating to the uplink communication.  

7.	(Currently Amended) The method of claim 6, wherein, when the candidate is associated with two or more search spaces, selecting the first path for the uplink communication further comprises selecting the first path based at least in part on a priority rule.

8.	(Currently Amended) The method of claim 1, wherein selecting the first path for the uplink communication further comprises selecting the first path based at least in part on a size of downlink control information relating to the uplink communication.  

9.	(Currently Amended) The method of claim 1, wherein selecting the first path for the uplink communication further comprises selecting the first path based at least in part on a format of downlink control information relating to the uplink communication, wherein the format is specific to sidelink reporting.

10.	(Currently Amended) The method of claim 9, wherein, when the format of downlink control information is indistinguishable from another format of downlink control information, selecting the first path for the uplink communication further comprises selecting the first path based at least in part on a priority rule.  

11.	(Currently Amended) The method of claim 1, wherein selecting the first path for the uplink communication further comprises selecting the first path based at least in part on a priority level associated with the uplink communication.  

12.	(Original) The method of claim 11, wherein the priority level is associated with a HARQ codebook or a scheduling request configuration associated with the uplink communication.  

13.	(Previously Presented) The method of claim 11, wherein the priority level is indicated by downlink control information that triggers the CSI feedback.  

14.	(Original) The method of claim 11, wherein the first path is selected when the priority level is associated with a first priority and the second path is selected when the priority level is associated with a second priority, wherein the first priority is higher than the second priority.  

15.	(Currently Amended) The method of claim 1, further comprising:
receiving configuration information indicating a rule for selecting [[the]] a path for the uplink communication, wherein the first path is selected for the uplink communication in accordance with the rule.  

16.	(Original) The method of claim 15, wherein the rule is based at least in part on at least one of: 
a threshold payload size, 
a threshold coding rate, 
a modulation and coding scheme (MCS) index, or 
a CSI type of the CSI feedback.  

17.	(Original) The method of claim 15, wherein the rule is based at least in part on a parameter in downlink control information relating to the uplink communication.   

18.	(Original) The method of claim 15, wherein the rule indicates that a particular path is to be selected.  

19.	(Currently Amended) The method of claim 1, wherein the uplink communication is associated with a configured uplink transmission, and wherein the selection of [[the]] a path for the uplink communication is configured via radio resource control signaling.  

20.	(Original) The method of claim 19, wherein, when the configured uplink transmission is associated with a scheduling request or a configured grant physical uplink shared channel (CG-PUSCH), the selection is configured per scheduling request configuration or per CG-PUSCH transmission.  

21.	(Original) The method of claim 19, wherein, when the configured uplink transmission is associated with a scheduling request or a configured grant physical uplink shared channel (CG-PUSCH), the selection is based at least in part on a priority level of the scheduling request or the CG-PUSCH.  

22.	(Original) The method of claim 19, wherein, when the configured uplink transmission is associated with the CSI feedback, the selection is based at least in part on a priority level of the CSI feedback or a configured path for the CSI feedback. 

23.	(Cancelled) 

24.	(Currently Amended) A method of wireless communication performed by a base station, comprising:
selecting, from a first path and a second path, [[a]] the first path from a remote user equipment (UE) for an uplink communication, wherein the uplink communication is associated with at least one of a variable payload size for hybrid automatic repeat request (HARQ) feedback or channel state information (CSI) feedback, and wherein the first path is on an uplink of the remote UE and the second path is on a sidelink of the remote UE; 
selecting, from the first path and the second path, the second path for a retransmission of the uplink communication; and
receiving the uplink communication based at least in part on the selected first path or the retransmission of the uplink communication based at least in part on the selected second path.  

25.	(Currently Amended) The method of claim 24, wherein a candidate is associated with downlink control information relating to the uplink communication, and wherein, when the candidate is associated with two or more search spaces, selecting the first path for the uplink communication further comprises selecting the first path based at least in part on a priority rule.

26.	(Currently Amended) The method of claim 24, further comprising:
transmitting configuration information indicating a rule for selecting [[the]] a path for the uplink communication.  

27.	(Currently Amended) A user equipment (UE) for wireless communication, comprising:
a memory; and
one or more processors 
select, from a first path and a second path, [[a]] the first path for an uplink communication associated with at least one of a variable payload size for hybrid automatic repeat request (HARQ) feedback or channel state information (CSI) feedback, wherein the first path is on an uplink of the UE and the second path is on a sidelink of the UE; 
select, from the first path and the second path, the second path for a retransmission of the uplink communication; and
transmit the uplink communication on the first path, wherein the retransmission of the uplink communication is performed on the second path when a transmission of the uplink communication on the first 

28.	(Currently Amended) The UE of claim 27, wherein selecting the first path for the uplink communication is based at least in part on a dynamic determination.  

29.	(Currently Amended) A base station for wireless communication, comprising:
a memory; and
one or more processors 
select, from a first path and a second path, [[a]] the first path from a remote user equipment (UE) for an uplink communication, wherein the uplink communication is associated with at least one of a variable payload size for hybrid automatic repeat request (HARQ) feedback or channel state information (CSI) feedback, and wherein the first path is on an uplink of the remote UE and the second path is on a sidelink of the remote UE; 
select, from the first path and the second path, the second path for a retransmission of the uplink communication; and
receive the uplink communication based at least in part on the selected first path or the retransmission of the uplink communication based at least in part on the selected second path.

30.	(Currently Amended) The base station of claim 29, wherein the one or more processors are configured to:
transmit configuration information indicating a rule for selecting [[the]] a path for the uplink communication.  

31.	(New) The UE of claim 27, wherein selecting the first path for the uplink communication is based at least in part on a radio network temporary identifier associated with a downlink control channel relating to the uplink communication.  






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472